DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Claims 14-17, 21, 23, 26 and 28-30 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deniz et al. (“Segmentation of the Proximal Femur from MR Images using Deep Convolutional Neural Networks”), Claims 25 and 27 were rejected under 35 U.S.C. 103 as being unpatentable over Deniz et al. (“Segmentation of the Proximal Femur from MR Images using Deep Convolutional Neural Networks”) further in view of Nicolaes (WO2019/106061), Claims 14-16, 21 and 23 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tegzes et al. (US2018/0315188), Claims 17, 26 and 28 were rejected under 35 U.S.C. 103 as being unpatentable over Tegzes et al. (US2018/0315188) further in view of Deniz et al. (“Segmentation of the Proximal Femur from MR Images using Deep Convolutional Neural Networks”), and Claims 25 and 27 were rejected under 35 U.S.C. 103 as being unpatentable over Tegzes et al. (US2018/0315188) further in view of Nicolaes (WO2019/106061).  Claims 14 and 23 are independent.
Applicant has amended independent claims 14 and 23 to include the limitations “dividing annotated segmentation maps of one or more images and annotated non-image data pertaining to the subject into a training set and a testing set…wherein each of the training and testing sets includes at least one of the annotated segmentation maps of the image and at least some annotated non-image data; and each of the annotated segmentation maps corresponding to a respective image represents the image”.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection.
Applicant’s arguments, filed 2 March 2021, with respect to the rejection of claims 14-17, 21, 23, 26 and 28-30 under 35 U.S.C. 102(a)(1) and the rejection of claims 25 and 27 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Keshwani (US2020/0410677) and Abedini et al. (US2016/0171682).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 14-17, 21, 23, 25-27 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Deniz et al. (“Segmentation of the Proximal Femur from MR Images using Deep Convolutional Neural Networks”) in view of Abedini et al. (US2016/0171682) further in view of Keshwani (US2020/0410677).
Regarding claim 14, Deniz discloses, except for the limitations italicized below, A computer-implemented method for training a classification machine learning model for classifying a structure or material in an image of a subject (abstract; fig. 1), the method comprising: 
dividing annotated segmentation maps of one or more images and annotated non-image data pertaining to the subject into a training set and a testing set, the annotated segmentation maps generated from one or more segmentations formed by segmenting each of the one or more images into one or more segmentations that correspond to respective structures or materials in the respective image (“Model Selection” on pg. 5); 
(a) implementing a classification machine learning model for classifying a structure or material in an image of a subject, including initializing parameters of the classification machine learning model (fig. 2; par. 1-2 on pg. 4); 
(b) updating the parameters of the classification machine learning model by running a learning algorithm on the training data (par. 3-4 on pg. 4); 
(c) testing the classification machine learning model on the testing data (implicit in description of fig. 1); 
(d) evaluating whether the classification machine learning model has satisfactory performance (“Model selection” on pg. 5); 
repeating steps (a) to (d) when the performance is found in step (d) not to be satisfactory (“Model selection” on pg. 5); and 
(implicit in fig. 2, “Model selection” on pg. 5);
wherein each of the training and testing sets includes at least one of the annotated segmentation maps of the image and at least some annotated non-image data (“Model Selection” on pg. 5); and
each of the annotated segmentation maps corresponding to a respective image represents the image.
Deniz fails to disclose annotated non-image data pertaining to the subject.
Abedini teaches, in the same field of endeavor, including in a training set annotated non-image data (par. [0043]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deniz with the teaching of Abedini in order to improve improve classification results by including additional information.
Deniz fails to disclose each of the annotated segmentation maps corresponding to a respective image represents the image.
Keshwani teaches, in the same field of endeavor wherein each of the annotated segmentation maps corresponding to a respective image represents the image (par. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deniz with the teaching of Keshwani in order to provide an alternative segmentation method with predictable results.
Regarding claim 15, the combined references of Deniz, Abedini and Keshwani disclose A method as clamed in claim 14, including, wherein Deniz discloses the performance is found in step (d) not to be satisfactory, receiving and using more image and non-image data for training the classification machine learning model (“Model selection” on pg. 5).  
Regarding claim 16, the combined references of Deniz, Abedini and Keshwani disclose A method as clamed in claim 14, wherein Deniz discloses the classification machine learning model comprises a neural network having a plurality of layers comprising artificial neurons, wherein the parameters comprise layer numbers, neuron numbers, neuron weights, and neuron function parameters (fig. 2); and testing the classification machine learning model includes testing the classification machine learning model on the testing data (“test dataset” in description of fig. 1). 
Regarding claim 17, the combined references of Deniz, Abedini and Keshwani disclose A method as claimed in claim 14, wherein Deniz discloses including dividing the annotated segmentation maps and the annotated non-image data into the training set, a development set and the testing set, and using the development data to investigate the learning procedure and to tune the parameters (inputs in fig. 1).  
Regarding claim 21, the combined references of Deniz, Abedini and Keshwani disclose A classification machine learning model trained according to the method of claim 14 (Deniz: fig. 1, 2).  
Regarding claim 23, Deniz discloses, except for the limitations italicized below, A system for training a classification machine learning model for classifying a structure or material in an image of a subject, the system comprising a processor (fig. 1; abstract; “desktop computers” in par. 2 of “Discussion on pg. 3; “GPU” in “Dataset” on pg. 5) configured to: 
divide annotated segmentation maps of one or more images and annotated non-image data pertaining to the subject into a training set and a testing set, the annotated segmentation maps obtained by segmenting each of the one or more images into one or more segmentations that correspond to respective structures or materials in the respective image (“Model Selection” on pg. 5; in a broadest reasonable interpretation, “annotated non-image data” may correspond to imaging parameters or image resolution); 
(a) implement a classification machine learning model for classifying a structure or material in an image of a subject, including initializing parameters of the classification machine learning model (fig. 2; par. 1-2 on pg. 4); 
(b) update the parameters of the classification machine learning model by running a learning algorithm on the training data (par. 3-4 on pg. 4); 
(c) test the classification machine learning model on the testing data (implicit in description of fig. 1); 
(d) evaluate whether the classification machine learning model has satisfactory performance (“Model selection” on pg. 5); 
repeat steps (a) to (d) when the performance is found in step (d) not to be satisfactory (“Model selection” on pg. 5); and 
output the classification machine learning model for deployment as a trained classification machine learning model, or flag the classification machine learning model (implicit in fig. 2, “Model selection” on pg. 5);
wherein each of the training and testing sets includes at least one of the annotated segmentation maps of the image and at least some annotated non-image data (“Model Selection” on pg. 5); and
each of the annotated segmentation maps corresponding to a respective image represents the image.
Deniz fails to disclose annotated non-image data pertaining to the subject.
Abedini teaches, in the same field of endeavor, including in a training set annotated non-image data (par. [0043]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deniz with the teaching of Abedini in order to improve improve classification results by including additional information.
Deniz fails to disclose each of the annotated segmentation maps corresponding to a respective image represents the image.
Keshwani teaches, in the same field of endeavor wherein each of the annotated segmentation maps corresponding to a respective image represents the image (par. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deniz with the teaching of Keshwani in order to provide an alternative segmentation method with predictable results.
Regarding claim 25, the combined references of Deniz, Abedini and Keshwani disclose A method as claimed in claim 14, wherein Keshwani discloses including (par. [0029]). 
Regarding claim 26, the combined references of Deniz, Abedini and Keshwani disclose A method as claimed in claim 14, wherein Deniz discloses further comprising down-sampling or otherwise processing the segmentation maps (fig. 6; fourth paragraph on pg. 2; first paragraph on pg. 9).
Regarding claim 27, the combined references of Deniz, Abedini and Keshwani disclose A system as claimed in claim 23, wherein Keshwani discloses further comprising a segmenter configured to perform said segmenting of the one or more images, the segmenter comprising: i) a structure segmenter configured to generate structure segmentation maps of the respective image including categorizations of the pixels or voxels assigned from a predefined set of structure categories, Application No. 16/448,474Page 9ii) a material segmenter configured to generate material segmentation maps of the respective image including (par. [0029]). 
Regarding claim 28, the combined references of Deniz, Abedini and Keshwani disclose A system as claimed in claim 23, wherein Deniz discloses further comprising a segmentation map processor configured to down-sample or otherwise process the segmentation maps (fig. 6; fourth paragraph on pg. 2; first paragraph on pg. 9).  
Regarding claim 29, the combined references of Deniz, Abedini and Keshwani disclose A computer-implemented method for classifying a structure or material in an image of a subject (Deniz: fig. 1; abstract; “desktop computers” in par. 2 of “Discussion on pg. 3; “GPU” in “Dataset” on pg. 5), comprising: 
segmenting an image into one or more segmentations that correspond to respective structures or materials in the image (Deniz: fig. 5; pg. 2, last two paragraphs); 
generating from the segmentations one or more segmentation maps of the image including categorizations of pixels or voxels of the segmentation maps assigned from respective predefined sets of categories of the structure or material (Deniz: fig. 5; pg. 2, last two paragraphs); 
(Deniz: fig. 5; pg. 2, last two paragraphs; “probability map” reads on scores; segmentation maps are inherent in the feature layers of the neural network and used to determine the final segmentation probability); and 
outputting a result indicative of the classifications and scores (Deniz: fig. 5; pg. 2, last two paragraphs); 
wherein the trained classification machine learning model is a model trained according to the method of claim 14 (see rejection of claim 14 above). 
Regarding claim 30, the combined references of Deniz, Abedini and Keshwani disclose A system for classifying a structure or material in an image of a subject (Deniz: fig. 1; abstract; “desktop computers” in par. 2 of “Discussion on pg. 3; “GPU” in “Dataset” on pg. 5), comprising: 
a segmenter configured to segment an image into one or more segmentations that correspond to respective structures or materials in the image, and to generate from the segmentations one or more segmentation maps of the image including categorizations of pixels or voxels of the segmentation maps assigned from one or more respective predefined sets of categories (Deniz: fig. 5; pg. 2, last two paragraphs); 
a classifier that implements a trained classification machine learning model configured to generate, based on the segmentations maps, one or more classifications and to assign to the classifications respective scores indicative of a likelihood that the (Deniz: fig. 5; pg. 2, last two paragraphs; “probability map” reads on scores; segmentation maps are inherent in the feature layers of the neural network and used to determine the final segmentation probability); and 
an output for outputting a result indicative of the classifications and scores (Deniz: fig. 5; pg. 2, last two paragraphs); 
wherein the trained classification machine learning model is a model trained according to the method of claim 14 (see rejection of claim 14 above).
5.	Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Deniz et al. (“Segmentation of the Proximal Femur from MR Images using Deep Convolutional Neural Networks”) in view of Abedini et al. (US2016/0171682) further in view of Keshwani (US2020/0410677) further in view of Nicolaes (WO2019/106061).
Regarding claim 31, the combined references of Deniz, Abedini and Keshwani disclose A method as claimed in claim 14, including segmenting each of the one or more images into the one or more segmentations, wherein Nicolaes discloses generating abnormality segmentation maps including categorizations of the pixels or voxels assigned from a predefined set of abnormality or normality categories, or generating abnormality segmentation maps including categorizations of the pixels or voxels assigned from a predefined set of abnormality or normality categories with an abnormality segmentation model (abnormality segmenter in par. [0046], [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deniz with the teaching of Nicolaes in order to correctly classify abnormalities.
Regarding claim 32, Deniz discloses A system as claimed in claim 23, wherein Nicolaes discloses further comprising a segmenter configured to perform said segmenting of the one or more images, the segmenter comprising: an abnormality segmenter configured to generate abnormality segmentation maps including categorizations of the pixels or voxels assigned from a predefined set of abnormality or normality categories, or an abnormality segmenter configured to generate abnormality segmentation maps including categorizations of the pixels or voxels assigned from a predefined set of abnormality or normality categories with an abnormality segmentation model (abnormality segmenter in par. [0046], [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deniz with the teaching of Nicolaes in order to correctly classify abnormalities.
6.	Claims 14-16, 21, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tegzes et al. (US2018/0315188) in view of Abedini et al. (US2016/0171682) further in view of Keshwani (US2020/0410677).
Regarding claim 14, Tegzes discloses, except for the limitations italicized below, A computer-implemented method for training a classification machine learning model for classifying a structure or material in an image of a subject (abstract; fig. 7), the method comprising: 
dividing annotated segmentation maps of one or more images and annotated non-image data pertaining to the subject into a training set and a testing set, the annotated segmentation maps generated from one or more segmentations formed by segmenting (par. [0126]); 
(a) implementing a classification machine learning model for classifying a structure or material in an image of a subject, including initializing parameters of the classification machine learning model (par. [0063]); 
(b) updating the parameters of the classification machine learning model by running a learning algorithm on the training data (par. [0090]); 
(c) testing the classification machine learning model on the testing data (par. [0063]); 
(d) evaluating whether the classification machine learning model has satisfactory performance (par. [0096]);
repeating steps (a) to (d) when the performance is found in step (d) not to be satisfactory (par. [0064], [0092]); and 
outputting the classification machine learning model for deployment as a trained classification machine learning model, or flagging the classification machine learning model as a trained classification machine learning model (par. [0096]);
wherein each of the training and testing sets includes at least one of the annotated segmentation maps of the image and at least some annotated non-image data (par. [0126]); and
each of the annotated segmentation maps corresponding to a respective image represents the image.
Tegzes fails to disclose annotated non-image data pertaining to the subject.
(par. [0043]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tegzes with the teaching of Abedini in order to improve improve classification results by including additional information.
Tegzes fails to disclose each of the annotated segmentation maps corresponding to a respective image represents the image.
Keshwani teaches, in the same field of endeavor wherein each of the annotated segmentation maps corresponding to a respective image represents the image (par. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tegzes with the teaching of Keshwani in order to provide an alternative segmentation method with predictable results.
Regarding claim 15, the combined references of Tegzes, Abedini and Keshwani disclose A method as clamed in claim 14, wherein Tegzes discloses including, when the performance is found in step (d) not to be satisfactory, receiving and using more image and non-image data for training the classification machine learning model (par. [0132]).
Regarding claim 16, the combined references of Tegzes, Abedini and Keshwani disclose A method as clamed in claim 14, wherein Tegzes discloses the classification machine learning model comprises a neural network having a plurality of layers comprising artificial neurons, wherein the parameters comprise layer numbers, neuron numbers, neuron weights, and neuron function parameters; and testing the classification (par. [0078]-[0081], [0128]).
Regarding claim 21, the combined references of Tegzes, Abedini and Keshwani disclose A classification machine learning model trained according to the method of claim 14 (Tegzes: par. [0096]).
Regarding claim 23, Tegzes discloses, except for the limitations italicizes below, A system for training a classification machine learning model for classifying a structure or material in an image of a subject, the system comprising a processor (par. [0102]) configured to: 
divide annotated segmentation maps of one or more images and annotated non-image data pertaining to the subject into a training set and a testing set, the annotated segmentation maps obtained by segmenting each of the one or more images into one or more segmentations that correspond to respective structures or materials in the respective image (par. [0126]); 
(a) implement a classification machine learning model for classifying a structure or material in an image of a subject, including initializing parameters of the classification machine learning model (par. [0063]); 
(b) update the parameters of the classification machine learning model by running a learning algorithm on the training data (par. [0090]); 
(c) test the classification machine learning model on the testing data (par. [0063]); 
(d) evaluate whether the classification machine learning model has satisfactory performance (par. [0096]); 
(par. [0064], [0092]); and 
output the classification machine learning model for deployment as a trained classification machine learning model, or flag the classification machine learning model as a trained classification machine learning model (par. [0096]);
wherein each of the training and testing sets includes at least one of the annotated segmentation maps of the image and at least some annotated non-image data (par. [0126]); and
each of the annotated segmentation maps corresponding to a respective image represents the image.
Tegzes fails to disclose annotated non-image data pertaining to the subject.
Abedini teaches, in the same field of endeavor, including in a training set annotated non-image data (par. [0043]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tegzes with the teaching of Abedini in order to improve improve classification results by including additional information.
Tegzes fails to disclose each of the annotated segmentation maps corresponding to a respective image represents the image.
Keshwani teaches, in the same field of endeavor wherein each of the annotated segmentation maps corresponding to a respective image represents the image (par. [0029]).

Regarding claim 25, the combined references of Tegzes, Abedini and Keshwani disclose A method as claimed in claim 14, wherein Keshwani discloses including segmenting each of the one or more images into the one or more segmentations, wherein generating the annotated segmentation maps comprises: i) generating structure segmentation maps of the respective image including categorizations of the pixels or voxels assigned from a predefined set of structure categories, ii) generating material segmentation maps of the respective image including categorizations of the pixels or voxels assigned from a predefined set of material categories, iii) generating structure segmentation maps of the respective image including categorizations of the pixels or voxels assigned from a predefined set of structure categories with a structure segmentation machine learning model, and/or iv) generating material segmentation maps of the respective image including categorizations of the pixels or voxels assigned from a predefined set of material categories with a material segmentation machine learning model (par. [0029]).
Regarding claim 27, the combined references of Tegzes, Abedini and Keshwani disclose A system as claimed in claim 23, wherein Keshwani discloses further comprising a segmenter configured to perform said segmenting of the one or more images, the segmenter comprising: i) a structure segmenter configured to generate structure segmentation maps of the respective image including categorizations of the pixels or voxels assigned from a predefined set of structure categories, Application No. 16/448,474Page 9ii) a material segmenter (par. [0029]). 
7.	Claims 17, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tegzes et al. (US2018/0315188) in view of Abedini et al. (US2016/0171682) further in view of Keshwani (US2020/0410677) further in view of Deniz et al. (“Segmentation of the Proximal Femur from MR Images using Deep Convolutional Neural Networks”).
Regarding claim 17, the combined references of Tegzes, Abedini and Keshwani disclose A method as claimed in claim 14, wherein Deniz discloses including dividing the annotated segmentation maps and the annotated non-image data into the training set, a development set and the testing set, and using the development data to investigate the learning procedure and to tune the parameters (inputs in fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tegzes with the teaching of Deniz in order to use standard training methods for a reliable and accurate neural network.
Regarding claim 26, the combined references of Tegzes, Abedini and Keshwani disclose A method as claimed in claim 14, wherein Deniz discloses further comprising down-sampling or otherwise processing the segmentation maps (fig. 6; fourth paragraph on pg. 2; first paragraph on pg. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tegzes with the teaching of Deniz in order to provide a standard neural network encoder/decoder architecture.
Regarding claim 28, the combined references of Tegzes, Abedini and Keshwani disclose A system as claimed in claim 23, wherein Deniz discloses further comprising a segmentation map processor configured to down-sample or otherwise process the segmentation maps (fig. 6; fourth paragraph on pg. 2; first paragraph on pg. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tegzes with the teaching of Deniz in order to provide a standard neural network encoder/decoder architecture.
8.	Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tegzes et al. (US2018/0315188) in view of Abedini et al. (US2016/0171682) further in view of Keshwani (US2020/0410677) further in view of Nicolaes (WO2019/106061).
Regarding claim 31, the combined references of Tegzes, Abedini and Keshwani disclose A method as claimed in claim 14, including segmenting each of the one or more images into the one or more segmentations, wherein Nicolaes discloses generating abnormality segmentation maps including categorizations of the pixels or voxels assigned from a predefined set of abnormality or normality categories, or generating abnormality segmentation maps including categorizations of the pixels or voxels assigned from a (abnormality segmenter in par. [0046], [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tegzes with the teaching of Nicolaes in order to correctly classify abnormalities.
Regarding claim 32, the combined references of Tegzes, Abedini and Keshwani disclose A system as claimed in claim 23, wherein Nicolaes discloses further comprising a segmenter configured to perform said segmenting of the one or more images, the segmenter comprising: an abnormality segmenter configured to generate abnormality segmentation maps including categorizations of the pixels or voxels assigned from a predefined set of abnormality or normality categories, or an abnormality segmenter configured to generate abnormality segmentation maps including categorizations of the pixels or voxels assigned from a predefined set of abnormality or normality categories with an abnormality segmentation model (abnormality segmenter in par. [0046], [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tegzes with the teaching of Nicolaes in order to correctly classify abnormalities.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667